Martin, J.,
delivered the opinion of the court.
The bill in this case was filed to obtain a decree for the sale of the real and personal estate of William Wyse, deceased, to pay a debt originally due to Smith and Buchanan, and alleged to have been assigned by them to John Tessier.
The chancellor has not stated the grounds upon which he founded this decree, and upon a careful examination of the record, we cannot think the complainants are entitled to it.
The personal estate of a deceased debtor, is the natural fund for the payment of his debts, and must in ordinary cases, be first resorted to, by the creditor for the satisfaction of his claim.
If personal assets come to the hands of the executor, or administrator, sufficient to pay all the debts of the deceased, the creditor must look to that fund for the payment of his debts, and if those assets are wasted, his remedy is on the official bond of the executor, or administrator. The real estate of the debtor is protected unless the personal assets are insufficient, and to authorise the chancellor to pass a decree to sell the real estate to pay the debts of the deceased, the bill must allege an insufficiency of personal assets for that purpose, and must sustain that allegation by proof, or the admission of the opposite party. See Act of 1785, ch. 72. We cannot therefore sustain this decree under the act of 1785, because the bill does not allege an insufficiency of personal assets to pay the debts, and if alleged, the complainants by their own showing, disprove the allegation. By exhibit E, filed by the complainants, it appears that Rachel Wyse, the administratrix with the will annexed, of William Wyse, had on the 29th of June, 1816, a balance in her hands of $5712 34, and the only debt then due from the estate, (so far as can be collected from this record,) was the one now in controversy, to Smith and Buchanan, which then amounted to but little more than one half of that sum.
It is stated in the bill that it is directed by the will of *303William Wyse, that a part of his real estate called Deer Park, should be disposed of for the maintenance of his children, if the personal estate should be insufficient for that purpose, and that the difference in the amount of assets, admitted to have been in the hands of the administratrix, on the 29th of June, 1816, and that returned by the administrator de bonis non, in the 23d January, 1824, was produced by applying the money to the education and maintenance of the children, and that a decree was obtained to sell Deer Park for the purposes of the will, but that it remains unexecuted.
If a part of the personal assets which ought to have been applied to the payment of this debt, had been expended to educate and maintain the children, to save the real estate, it would have merited the serious consideration of this court, but although such is the allegation in the bill, it is not admitted by any of the answers, and there is no attempt on the part of the complainants to sustain it. George Riston in his answer says, “he does not and cannot admit, that the difference between the balance of Rachel Wyse’s administration account, and the assets returned by Joseph ÁI-lender, was expended in maintaining, supporting, or educating said children, but supposes and believes, that the profits of the farms, and rent of the houses in town, were appropriated for that purpose.” The other answers are silent as to the manner in which the assets have been expended, but slate, that part of the real estate had been sold, and the proceeds of the sale applied to the maintenance, and education of the children. Eliza and Margarelta Wyse say, “they have been informed, and believe that a part of the real estate of their father, was sold after his death, by virtue of the decree mentioned by the complainants, and the proceeds of such sale, or a part thereof, was applied to the maintenance and education of these defendants, and the other children of William Wyse, deceased.” John M. Wyse says, “a part of the land decreed to be sold, about 70 acres, was sold, and the money arising therefrom, was appropriated to the benefit of the children of William Wyse, deceased.”
*304The answer of William A. Wyse, asserts the same facts. This allegation then, not being admitted by any of the defendants, and denied by one, it was incumbent on the complainants to sustain it by proof, and we have looked in vain to this record for such proof. The only evidence that looks to this question produced by the complainants, is the petition of Rachel, and John M. Wyse, to obtain a decree for the sale of Deer Park, under the will of William Wyse, which so far from sustaining the idea, that the personal assets had been expended by her in maintaining the children, that she repels it, by stating how a part of those assets had been expended, and the manner the balance was to be appropriated—that she had already paid $ 1292 91—that there was a claim amounting to $> due to Smith and Bucharian, and that out of the balance then due to the estate, was to be deducted her commissions, and her third part as widow of the deceased, leaving two-thirds of the net balance for the support of the children of William Wyse, We therefore think the complainants have not shown themselves entitled to a decree, for the sale of the real estate of William Wyse, to discharge the claim set out in this record.
With this view of the case, the court deem it unnecessary to inquire, whether the alleged assignment, by Smith and Buchanan, of their claim to Tessier was proved, or what was the legal effect of the bond passed by Rachel Wyse, and John M. Wyse, to him.
If this bond did not extinguish the debt, as against the estate of William Wyse, (of which we do not intend to give an opinion,) it certainly could not give Tessier any claim against the real estate of the deceased, that he did not before possess. A personal collateral secury, given by the administratrix, for a debt due by the deceased testator, cannot operate to place a creditor in a better situation against the real estate of the deceased, than he was in without such security.
DECREE REVERSED, AND BILL DISMISSED WITH COSTS, ....